Citation Nr: 9914513	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-39 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right ankle/foot 
condition.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had over 20 years of active military service 
between 1972 and 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for right ankle and foot 
disorders. 

In August 1995, the veteran had a hearing at the RO before a 
Member of the Board, and this case was remanded in October 
1996 for additional evidentiary development.  Under VA 
regulations, a claimant is entitled to have final 
determination of his claim made by the Board member who 
conducted a hearing.  38 C.F.R. § 20.707 (1998).  However, 
the Board member who held the veteran's hearing is no longer 
with the Board.  In February 1999, the Board notified the 
veteran of this fact and gave him an opportunity to request a 
hearing before another Member of the Board.  The veteran 
responded that he did not want an additional hearing.

The evidentiary development requested in the Remand has been 
accomplished, and the case is ready for appellate review.

The Board has recharacterized the issue on appeal for the 
following reasons.  The RO adjudicated the veteran's right 
foot and ankle claims separately.  However, the veteran has 
not made a distinction between the inservice injuries to the 
ankle or foot.  It was noted during the 1997 VA examination 
that he did not specify an anatomical location for his foot 
pain, but the ankle and foot pain were generally localized to 
the medial aspect of the ankle region.  The VA examiner 
discussed both the veteran's inservice foot and ankle 
injuries.  Since the veteran's complaints of foot pain appear 
to be part of his ankle disorder, the Board has combined his 
claims.


FINDINGS OF FACT

1.  The veteran's claim is plausible, and the RO has obtained 
sufficient evidence for correct disposition of this claim.

2.  The veteran incurred several injuries to his right ankle 
and foot during service, and the balance of the medical 
evidence establishes that he currently has residuals from 
these injuries 


CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for a right ankle/foot disorder, and VA 
has satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1998).

2.  The veteran incurred a right ankle/foot disorder as a 
result of his military service.  38 U.S.C.A. §§ 1110, 1131, 
and 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The Board has reviewed all the evidence of record, which 
consists of the veteran's service medical records, his 
contentions in statements to the RO and during the personal 
hearing in 1995, and the reports of VA examinations conducted 
in 1993, 1997, and 1998.  

The veteran's claim for service connection is plausible.  He 
currently has a diagnosis of residuals of service related 
injuries to the right ankle.  The VA examiner thoroughly 
reviewed the veteran's claims file and the service medical 
records, which showed several injuries to the veteran's right 
ankle and foot.  Some of these injuries were incurred in the 
veteran's duties as a parachutist.  The examiner concluded, 
based on this evidence, that it is at least as likely as not 
that the veteran's current symptomatology is related to the 
inservice injuries.  Assuming the credibility of this 
evidence, this claim must be said to be plausible, and 
therefore well grounded.

The veteran having stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claim.  38 U.S.C.A. § 5107(a) (West 1991).  
In this case, the veteran was provided appropriate VA 
examinations, and a personal hearing was held in accordance 
with his request.  There are additional treatment records 
that the RO failed to obtain, although the RO complied with 
the Board's Remand instructions and attempted to obtain these 
records.  Despite the inability to obtain the post-service 
treatment records referenced by the veteran, sufficient 
evidence is of record to fairly decide the veteran's claim.  
Therefore, VA has satisfied its duty to assist the veteran in 
the development of this claim. 

As to the merits of the veteran's claim, the Board finds that 
the evidence supports the claim for the following reasons.  
As noted above, the veteran's service medical records 
document several right ankle and foot injuries over his 20-
year military history, especially from his military 
occupational specialty as a parachutist.  For example, he 
incurred a contusion of the right ankle and/or a sprain after 
running into a tree.  He also incurred a subungual hematoma 
on the right big toe after kicking in the side of a building 
that was on fire.  The VA examiner rendered opinions in 1997 
and 1998 that the veteran now has residuals from those 
injuries.  There is no medical opinion of record that 
counters the VA examiner's opinion. 

The veteran's statements are credible.  Rather than attempt 
to embellish his symptoms, the veteran has stated that he has 
experienced intermittent pain and stiffness in the right 
ankle and foot since the inservice injuries, and the pain 
worsens with weather changes.  The RO denied this claim 
finding that the veteran currently has no right ankle or foot 
disability.  The fact remains, however, that a medical 
professional has rendered a diagnosis of residuals of 
service-related injuries to the right ankle based on review 
of the veteran's service medical records and examination of 
the veteran.  While it may be true that the veteran's 
residuals are currently minimal, he experiences such 
residuals nonetheless.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim.  Accordingly, he is entitled to the 
application of the benefit of the doubt, see 38 U.S.C.A. 
§ 5107(b), and the Board finds that he incurred a right 
ankle/foot disorder during his military service.  38 U.S.C.A. 
§§ 1110 and 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303 and 
3.304 (1998).


ORDER

Entitlement to service connection for a right ankle/foot 
disorder is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

 

